Citation Nr: 0612504	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-11 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Grave's disease, 
with Hashimoto's thyroiditis, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for Sjogren's disease 
or syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for lupus, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for seborrhea, claimed 
as a skin disorder, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served in the United States Reserves.  He also 
served on active duty from November 1990 to June 1991, which 
included service in Southwest Asia in support of Operation 
Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans' Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO).  The case later came 
under the jurisdiction of the Chicago, Illinois, RO.  

When this matter was last before the Board in June 2003, it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2005, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
herein that have not been withdrawn has been obtained; the RO 
has notified the appellant of the evidence needed to 
substantiate the claims addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided VA medical examinations in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The veteran's Grave's disease, with Hashimoto's 
thyroiditis, has been attributed by competent evidence to a 
known clinical diagnosis.  It was not shown in service, and 
has not been associated by competent evidence to service on 
any basis.

4.  The veteran's Sjogren's disease or syndrome has been 
attributed by competent evidence to a known clinical 
diagnosis.  It has not been associated by competent evidence 
to service on any basis.

5.  The veteran's lupus has been attributed by competent 
evidence to a known clinical diagnosis.  It was not shown in 
service, was not manifest within one year following the 
veteran's discharge from service, and has not been associated 
by competent evidence to service on any basis.

6.  On January 30, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's representative that a withdrawal of this 
appeal with respect to the claims of entitlement to service 
connection for headaches, entitlement to service connection 
for sleep disturbance, and entitlement to service connection 
for seborrhea, claimed as a skin disorder, is requested.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Grave's disease, with Hashimoto's thyroiditis, to include as 
due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 3.307, 
3.309, 3.317 (2005).

2.  The criteria for entitlement to service connection for 
Sjogren's disease or syndrome, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.317.

3.  The criteria for entitlement to service connection for 
lupus, to include as due to an undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317.

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the claims of entitlement to 
service connection for headaches, entitlement to service 
connection for sleep disturbance, and entitlement to service 
connection for seborrhea, claimed as a skin disorder, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for several 
disorders that he claims were the result of his active duty 
service in the Persian Gulf.  He claims that they are 
disabilities that should be characterized as symptomatology 
of undiagnosed illness that qualify for service connection 
under the appropriate regulations for such illnesses 
associated with service in the Persian Gulf.  In the 
alternative, to include the January 2006 brief submitted by 
his representative, the veteran has argued that they are 
actually diagnosed illnesses that can be directly related to 
his period of active service in that region.  The veteran's 
representative has argued that because the disabilities in 
question were diagnosed so soon after service, a medical 
opinion should be obtained to determine whether they actually 
began to develop during the veteran's period of service, but 
only manifested themselves following service.  

Preliminarily, it is noted that the veteran's representative 
has withdrawn the veteran's appeal as to three of the 
disabilities at issue.  These matters will be addressed after 
the claims that have not been withdrawn are analyzed.  With 
respect to the claims that have not been withdrawn, in the 
interest of clarity, the Board will initially address the 
matter of whether they have been appropriately developed for 
appellate purposes.  Thereafter, the Board will set out the 
legal and regulatory criteria and analyze these claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the April 1996 rating 
decision, April 1999 rating decision, April 1999 statement of 
the case, November 2000 Board remand, January 2003 
supplemental statement of the case, June 2003 Board remand, 
and January 2005 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The various decisions, 
including particularly the most recent supplemental statement 
of the case issued in January 2005, provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
and those pertinent to the implementation of the VCAA.  

Further, in correspondence dated in December 2000, August 
2001, and June 2003, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The Board also notes that 
the December 2000 and August 2001 VCAA notices did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, but the June 2003 VCAA notice did.  C.F.R. 
§ 3.159(b)(1) (2005).

In that regard, it is also noted that during the course of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) handed down Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II, the 
Court reaffirmed that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In the instant case, the VCAA was not 
enacted until after the initial AOJ adjudication.  
Notwithstanding, the notices were provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.

Although the foregoing notices post-dated the initial rating 
action, such notices to the veteran can be considered 
satisfactory since they properly conveyed to the veteran the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr, 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claim - that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in July 2003.  
The report of the examination looks complete on its face.  A 
probative opinion was offered, and the rationale for the 
opinion was provided.  It is noted at this juncture that the 
veteran's representative has argued that additional medical 
opinions should be obtained to determine whether the 
disabilities at issue could have developed during service 
despite the fact that they were not initially manifested 
until after service.  The Board does not agree.  There is no 
indication that additional examination is necessary for the 
fair adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A.  The report of the VA examination that was obtained 
in July 2003 appears complete on its face.  The examiner was 
asked to consider the possibility of whether the disabilities 
at issue could be related to the veteran's period of service 
on any basis, and she did so.  The Board finds that obtaining 
another VA medical opinion is not required since it is not 
necessary to make a decision on the claim.  Essentially, 
taking into consideration all of the evidence, there is no 
indication, supported by competent evidence, that the 
disabilities at issue are related to service.  There is 
sufficient medical evidence in the claims file to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

Neither the veteran nor his representative have made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

Finally, it is noted that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a higher disability rating or an 
earlier effective date for the award of service connection as 
currently on appeal.  As this decision results in the denial 
of the veteran's claims for entitlement to service 
connection, however, the question of whether the veteran has 
been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.
Laws and Regulations
Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests systemic 
lupus erythematosus to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Laws and Regulations governing Undiagnosed Illness

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006. (see 
66 Fed. Reg. 56,614 (November 9, 2001)).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.



Analysis

The veteran contends, in essence, that he has Grave's 
disease, with Hashimoto's thyroiditis, Sjogren's disease or 
syndrome, and lupus as a result of his active military 
service.  Specifically, he believes that these problems are a 
result of undiagnosed illness incurred during his service in 
the Persian Gulf War.  In the alternative, the veteran has 
argued that if it is concluded that these are diagnosed 
illnesses versus undiagnosed illnesses, then they can be 
directly related to his period of active service.  

As noted earlier, the veteran served in the United States 
Reserves.  He also served on active duty from November 1990 
to June 1991, which included service in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.  

In August 1995, the veteran filed his initial claim for 
service connection for disabilities relating to his service 
in the Persian Gulf, citing an atypical connective tissue 
disease, and an autoimmune disability as the claimed 
disability.  That claim was ultimately expanded in October 
1995 to include the current list of Grave's disease, with 
Hashimoto's thyroiditis, Sjogren's disease, and lupus.  

In an April 1996 rating decision, service connection was 
granted for traumatic neuropathy of the right forearm, 
secondary to an electric shock sustained in service in April 
1991.  Service connection was denied for several diseases and 
symptoms, including the claimed Grave's disease, with 
Hashimoto's thyroiditis, Sjogren's syndrome, and lupus.  The 
veteran has continued the appeal as to these disabilities.  
The Board will analyze these claims first as to whether they 
can be granted based upon their existence as an undiagnosed 
illness under the presumptions afforded to certain Persian 
Gulf veterans, and then on the basis of a direct incurrence.  

Undiagnosed Illness Analysis

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Upon VA examination in July 2003 


[as also reflected in prior post-service medical records], 
the diagnoses included hypothyroidism well controlled with 
Synthroid secondary to I 131 treatment for Hashimoto's 
thyroiditis; and Lupus manifested as arthralgias with 
synovitis in hands, fatigue, multiple aches, Sjogren's 
syndrome, and Reynaud's syndrome.  

For purposes of information only, and without reliance 
thereon, the Board notes that Grave's disease is 
characterized by excessive secretion of thyroid hormone 
(hyperthyroid disease).  Dorland's Illustrated Medical 
Dictionary 1187 (27th ed. 1988).

Systematic lupus erythematosus is "a systemic disease of 
unknown cause and unpredictable course that is characterized 
esp[ecially] by fever, skin rash, and arthritis, often by 
acute hemolytic anemia, by small hemorrhages in the skin and 
mucous membranes, by inflammation of the pericardium, and in 
serious cases by involvement of the kidneys and central 
nervous system."  Santiago v. Brown, 5 Vet. App. 288, 289-90 
(1993) (quoting Webster's Medical Desk Dictionary at page 700 
(1986)).

It was noted that there was no evidence of the veteran's 
hypothyroidism on his March 1993 Gulf War examination but 
that he had findings of hypothyroidism when he was diagnosed 
in September 1993 [over two years after active service].  It 
was further noted that the onset of lupus, and its Sjogren's 
syndrome manifestations was sometime in 1994 [between two and 
three years after service].  Since the veteran's Grave's 
disease, with Hashimoto's thyroiditis, Sjogren's syndrome, 
and lupus have each either been attributed to a diagnosis, or 
are a diagnosis in and of themselves, there is no legal 
entitlement to consideration under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for any of 
the disabilities at issue, and especially lupus, due to an 
undiagnosed illness must fail.  The veteran's symptoms have 
not been attributed 


by examiners to an undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome.  On the contrary, the single examiner who 
has provided an opinion on the subject, namely the VA 
physician who examined the veteran in July 2003, opined that 
the veteran had no findings of an undiagnosed illness; that 
the majority of the veteran's complaints were directly 
related to lupus which was a well established diagnosis; and 
that Hashimoto's thyroiditis is also a well established 
entity and is not an undiagnosed illness.  The VA examiner 
concluded that the only diagnosis related to the veteran's 
military service is the residual of the electrocution.  
Moreover, the VA Secretary has not, to date, determined that 
Hashimoto's thyroiditis, Sjogren's syndrome, and/or lupus 
warrants a presumption of service connection.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim of service connection 
for Hashimoto's thyroiditis, Sjogren's syndrome, and lupus 
due to an undiagnosed illness must be denied as a matter of 
law.

In that regard, the Board acknowledges the medical statement 
provided by the veteran dated in July 1995 submitted by 
"PMBA" who identified herself as an immunologist.  In that 
statement, PMBA asserted that a possible manifestation of 
Gulf War Syndrome is an autoimmune thyroid disease, without 
making any conjectures specifically regarding the veteran.  
Generic medical information that does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not have probative value in deciding 
issues on appeal.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  As such, the medical statement the appellant 
submitted when he filed his claim in 1995 has limited 
probative value.

Direct Service Connection Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed Grave's disease, with 
Hashimoto's thyroiditis, Sjogren's syndrome, and lupus.  

Upon VA examination in July 2003 [as also reflected in prior 
post-service medical records], the diagnoses included 
hypothyroidism well controlled with Synthroid secondary to I 
131 treatment for Hashimoto's thyroiditis; and Lupus 
manifested as arthralgias with synovitis in hands, fatigue, 
multiple aches, Sjogren's syndrome, and Raynaud's syndrome

Based upon the results of the July 2003 VA examination that 
included the diagnoses of hypothyroidism, lupus and Sjogren's 
syndrome, the Board finds for the current existence of the 
claimed disorders.  The Hickson element (1) has therefore 
been satisfied as to the disabilities claimed.  

With respect to Hickson element (2), there no records in 
service or within the first post-service year of the claimed 
disorders.  Thus, for purposes of analysis, Hickson element 
(2) has not been met.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current Grave's 
disease, with Hashimoto's thyroiditis, Sjogren's disease or 
syndrome, and lupus are related to a disease or injury that 
occurred in service, or that lupus was shown in the first 
post-service year.  If the preponderance of the evidence 
shows otherwise, the veteran's claim must be denied.  The 
Board has reviewed all of the evidence of record, and finds 
that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
Grave's disease, with Hashimoto's thyroiditis, Sjogren's 
disease or syndrome, and lupus on a direct or presumptive 
basis.  

Preliminarily, with respect to whether a relationship can be 
established between lupus and service on a presumptive basis, 
given the absence of the documentation of lupus in the first 
post-service year, entitlement to service connection for 
lupus may not be granted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has any of the current 
disorders at issue that are related to service or to a 
service-connected disorder.  

The veteran himself has theorized that these disorders are 
directly the result of his Persian Gulf service.  With 
respect to any medical conjectures that could be made on his 
part, however, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current disorders at issue 
are related to service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of those disorders.  

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
not offered into evidence any medical statements that would 
qualify as competent medical evidence.  As noted above, the 
only statement from a medical professional that he has 
submitted was from "PMBA" who identified herself as an 
immunologist.  As indicated, that statement contained generic 
medical information that did not apply to the facts of the 
veteran's individual case.  As such, the medical statement 
the appellant submitted when he filed his claim in 1995 has 
limited probative value.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

On the other hand, the medical evidence against the veteran's 
claims consists of the report of the July 2003 VA examination 
noted above.  Based upon a review of the 


claims file and the thorough examination of the veteran, the 
examiner concluded unequivocally that the only diagnosis 
related to the veteran's military service is the residual of 
the electrocution [which is not at issue herein].  The VA 
examiner provided dates of onset for the disabilities at 
issue that clearly post-dated both the veteran's separation 
from service, and the one year post-service period.  The July 
2003 VA examination report is deemed highly probative.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's Grave's 
disease, with Hashimoto's thyroiditis, Sjogren's syndrome, or 
lupus are proximately due to or the result of a service-
connected disease or injury, to include on a presumptive 
basis.  The veteran's claims must be denied on that basis.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disorders must be denied.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  On behalf of the 
appellant, the appellant's representative has withdrawn this 
appeal with respect to the claims of entitlement to service 
connection for headaches, entitlement to service connection 
for sleep disturbance, and entitlement to service connection 
for seborrhea, claimed as a skin disorder, and hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal with respect 
to the claims of entitlement to service connection for 
headaches, entitlement to service connection for sleep 
disturbance, and entitlement to service connection for 
seborrhea, claimed as a skin disorder, and they are 
dismissed.


ORDER

Entitlement to service connection for Grave's disease, with 
Hashimoto's thyroiditis, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for Sjogren's disease or 
syndrome, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for lupus, to include as 
due to an undiagnosed illness, is denied.

The appeal with respect to the claim of entitlement to 
service connection for headaches is dismissed.

The appeal with respect to the claim of entitlement to 
service connection for sleep disturbance is dismissed.

The appeal with respect to the claim of entitlement to 
service connection for seborrhea, claimed as a skin disorder, 
is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


